Citation Nr: 0905358	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound, right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic degenerative joint disease of the acromioclavicular 
and glenohumeral joints of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, with a scar 
and left hip pain.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from April 1948 to April 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Rating Decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 10 percent 
evaluation for residuals of a gun shot wound, right upper arm 
with scars, granted service connection for post-traumatic 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints of the right shoulder with a 10 percent 
evaluation, continued a 10 percent evaluation for residuals 
of a gun show wound, left thigh with scar, and granted 
service connection for post-traumatic degenerative joint 
disease of the left knee with a 10 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased evaluations for the 
aforementioned disabilities.  On his November 2006 VA Form 9 
Appeal, he indicated that he wanted a video conference 
hearing at the local VA office before a member of the Board.  
The Board notes that on a form accompanying the Veteran's 
Form 9, he indicated that he wanted a local hearing with a 
Decision Review Officer (DRO), but did not indicate that he 
wanted a video conference hearing with the Board.  Despite 
this discrepancy, it appears that the Veteran does want a 
video conference hearing with the Board.  The Veteran was 
provided a DRO hearing in January 2007.  Subsequently, a 
video conference hearing before the Board was scheduled for 
February 12, 2009; the Veteran's representative submitted a 
letter in January 2009 indicating that February 12th is a 
state holiday in Connecticut, and requested that the Board 
reschedule the hearing.

In January 2009, VA rescheduled the Veteran's video 
conference hearing to April 27, 2009.  Accordingly, this case 
must be remanded to give the Veteran and his representative 
the opportunity to prepare for the hearing.

Accordingly, the case is REMANDED for the following action:

The RO should allow the Veteran and his 
representative to review the claims folder in 
preparation for the scheduled April 27, 2009, 
hearing.  Prior to the hearing, the claims folder 
should be returned to the Board.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

